Citation Nr: 0817777	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for gunshot wound of the right thigh.

2.  Entitlement to an initial evaluation in excess of 
10 percent for shrapnel wound of the left wrist with 
arthritis and limitation of motion.

3.  Entitlement to service connection for a lumbar spine 
disability secondary to service-connected gunshot wound of 
the right thigh.  

4.  Entitlement to service connection for a total left hip 
replacement secondary to service-connected gunshot wound of 
the right thigh. 

5.  Entitlement to service connection for bilateral knee 
disorder secondary to service-connected gunshot wound of the 
right thigh. 

6.  Entitlement to service connection for a right hand 
disability.

7.  Entitlement to service connection for numbness of the 
feet.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  The veteran's decorations include the Purple 
Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2005, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The veteran was sent a notification letter in December 2003 
which stated that his claim for service connection for total 
left hip replacement was a previously denied claim and for VA 
to reconsider the issue the veteran would need to submit new 
and material evidence.  In the July 2004 rating decision, the 
veteran's claim for service connection for total left hip 
replacement was similarly treated as a claim to reopen.  
However, an April 2004 notification letter and the January 
2006 statement of the case (SOC) treated this issue as an 
original claim for service connection.  The confusion seems 
to stem from whether a September 2003 statement from the 
veteran was a notice of disagreement with March and July 2003 
rating decisions or if it was intended as a new claim.  In 
the September 2003 statement, the veteran specifically 
requested reconsideration of the rating decisions dated March 
6, 2003 and July 11, 2003.  As this shows disagreement with 
these decisions, the Board has considered this statement a 
notice of disagreement.  As such, the issue on the cover page 
has been changed to properly reflect the issue on appeal.

The Board notes that carpal tunnel syndrome (CTS) was 
initially considered part of the veteran's left wrist 
disability; however, service connection for CTS of the left 
wrist was severed effective August 1, 2006.  As discussed 
below, the Board will consider the effects of left wrist CTS 
prior to August 1, 2006.

The issues of entitlement to service connection for a lumbar 
spine disability, total left hip replacement and bilateral 
knee disorder secondary to gunshot wound of the right thigh 
and entitlement to service connection for right hand 
disability and numbness of the feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Gunshot wound of the right thigh is primarily manifested 
by pain, minor weakness, charleyhorses, an antalgic and slow 
gait, and a circular scar 3 x 4 cm. long in the right thigh 
anterior aspect which is partially adherent but non tender.  
Moderately severe muscle injury, flexion of the thigh limited 
to 45 degrees or less, extension of the thigh limited to 
5 degrees, impairment of the thigh with limitation of 
adduction so that he cannot cross legs or limitation of 
rotation so that he cannot toe-out more than 15 degrees, 
moderate incomplete paralysis of the anterior crural nerve 
(femoral), a deep scar or scar causing limited motion that 
has an area exceeding 6 square inches (39 sq. cm.), and a 
scar that is unstable or painful on examination are not 
shown.  There was no bone of nerve involvement shown at the 
time of the initial injury.

2.  Shrapnel wound of the left wrist with arthritis is 
primarily manifested by mild pain, mild decreased range of 
motion, some weakness in the left wrist, and hand scar on the 
volar surface of the left wrist, size 2 x 1/4 cm. into skin 
deep which is non tender and mobile.  Ankylosis; bone fusion; 
limitation of pronation, motion lost beyond last quarter of 
arc, the hand does not approach the full pronation; moderate 
incomplete paralysis of the median nerve; a deep scar or scar 
causing limited motion that has an area exceeding 6 square 
inches (39 sq. cm.); and a scar that is unstable or painful 
on examination are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for gunshot wound of the right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.56, 4.71a, 4.73, 4.118, 4.124a Diagnostic Code 
(DCs) 5251, 5252, 5253, 5314, 7801 to 7804, 8526 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for shrapnel wound of the left wrist with arthritis and 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 
4.71a, 4.73, 4.118, 4.124a, DCs 5213, 5214, 5215, 5309, 7801 
to 7804, 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the U.S. Court of Appeals 
for Veterans Claims Court (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Id.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

As the veteran's service connection claims are being remanded 
in part for compliance with the VCAA, further discussion 
regarding the duty to notify and assist regarding these 
claims is unnecessary at this time.  

Regarding the veteran's increased rating claims, the veteran 
is challenging the initial evaluations assigned following the 
grants of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The Board notes that while the December 2002 notification 
letter dealt with service connection for right hand injury 
(and right leg-gunshot wound and other claimed disabilities) 
rather than left wrist injury, the letter was sufficient 
notification regarding the veteran's left wrist injury.  The 
medical evidence and the veteran's statements later showed 
that the veteran had actually injured his left wrist rather 
than his right hand and service connection was subsequently 
granted for that injury.  While the veteran identified the 
wrong anatomical location of his injury, he was properly 
notified regarding his claimed injury.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, "buddy statements", and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  VA 
examinations were provided in connection with these claims.  

The veteran contends that some of his VA examinations were 
inadequate.  The veteran has been afforded 3 series of 
examinations in connection with his claims resulting in 13 VA 
examination reports.  The reported findings in these 
examinations are relatively consistent and it is not shown 
that that the examination reports were in some way 
incorrectly prepared or that the VA examiners failed to 
address the clinical significance of the veteran's 
disabilities.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II. Increased Ratings

The veteran asserts that service-connected gunshot wound of 
the right thigh and shrapnel wound of the left wrist are 
worse than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following the 
initial award of service connection for gunshot wound of the 
right thigh and shrapnel wound of the left wrist, VA must 
address all evidence that was of record from the date of the 
filing of the claims on which service connection was granted 
(or from other applicable effective date).  Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999).  Accordingly, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  Id.  This practice is known as "staged" ratings.  
The Board acknowledges that in cases where entitlement to 
compensation has already been established a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2007).  Under DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45(f).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  A muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2007).

A slight muscle wound is a simple wound without debridement 
or infection.  38 C.F.R. § 4.56(d)(1)(i).  Objective findings 
would entail a minimal scar with no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metal fragments retained in muscle tissue.  Id. 
at (d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(iii).  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Id. at (d)(3)(iii).  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Objective findings of a severe muscle wound 
are manifested by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Id. 
Muscles swell and harden abnormally in contraction.  Id. 
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.

The following are also signs of severe muscle disability: 
(A) x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; (B) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wound of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Gunshot wound of the right thigh

VA examiners have noted that the muscle group affected by 
this disability is muscle group XIV.  

Diagnostic Code 5314, which is under the pelvic girdle and 
thigh anatomical region, provides for evaluations for 
disability of muscle group XIV.  The function of these 
muscles is as follows: extension of the knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  The muscles 
include the anterior thigh group: (1) Sartorius; (2) rectus 
femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae femoris.  Muscle 
disability under this provision is evaluated as follows: 
slight-0 percent; moderate-10 percent; moderately severe-
30 percent; and severe-40 percent.  38 C.F.R. § 4.73, 
DC 5314.

Limited range of motion of the thigh is evaluated using the 
criteria under DC 5251 (for extension) and DC 5252 (for 
flexion).  In addition, DC 5253 provides criteria for 
evaluating limitation of abduction, adduction, and rotation.  
38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.

Extension of the thigh limited to 5 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5251.  This is the 
maximum rating for limitation of extension.  Id.  Flexion of 
the thigh limited to 45 degrees warrants a 10 percent rating; 
30 degrees-20 percent; 20 degrees-30 percent; and 10 degrees-
40 percent.  38 C.F.R. § 4.71a, DC 5252.

Abduction of the thigh limited to 10 degrees warrants a 20 
percent rating; adduction limited so that the individual 
cannot cross his or her legs warrants a 10 percent rating; 
and rotation limited so the individual cannot toe-out more 
than 15 degrees warrants a 10 percent rating.  38 C.F.R. § 
4.71a, DC 5253.

Normal range of motion for the hip is from 0 degrees of 
extension to 125 degrees of flexion, and abduction from 0 to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II (2007).

The veteran was given a series of VA examinations in January 
2003, in May 2004, and in December 2005.  The veteran has 
also submitted private medical records and statements from 
his family and friends.  Letters from the veteran's son and 
daughter note that the veteran has had trouble with standing, 
running, and walking since at least the time they were 
children.  They also report that he has problems using his 
hand and that now the veteran using his left arm seems like a 
chore.  Similar statements have been made by the veteran's 
neighbor and 2 of his friends.  

Service medical records do not contain treatment records from 
the missile injuries.  The separation examination reveals 
that the veteran sustained a gunshot wound to the right leg 
and a shrapnel wound to the left wrist in July 1944 in 
France.  He reportedly was hospitalized for one month.  On 
separation there was noted to be a 1/4 inch scar on the right 
thigh and a 1 inch scar on the left wrist.  Both were 
described as nonsymptomatic.  It was indicated that the 
injuries would not be permanently disabling.

An October 2002 statement from the veteran's private 
physician states that the veteran has a history of bullet and 
shrapnel wounds to the right thigh and left wrist with 
chronic pain syndromes, decreased walking capacity and 
decreased dexterity of the left hand.  An August 2003 
treatment record from a different private physician shows an 
impression that the veteran has disabling pain in the right 
leg, partially due to an old war injury, according to the 
history, and partially due to lumbar radiculopathy.  At that 
time, the veteran complained of increased pain in his right 
leg with difficulty walking over the last several years.  On 
physical examination the veteran was walking using a cane and 
there was weakness in the leg itself.  X-rays reportedly 
showed some curvature of the femur of the right thigh and L4-
5 spondylolisthesis.

According to a VA muscle examination in January 2003 the 
veteran did not know he had been shot in the right thigh in 
the past or that he had had any surgery done.  He reported 
getting charleyhorses in the right lower extremity.  Based on 
the site of the scar, the veteran reportedly had a missile 
injury to the right quad muscle, which was penetrated and 
foreign body retained.  There was no associated bone, nerve 
or vascular structure and no symptoms of muscle pain other 
than getting charleyhorses in the right leg and the veteran 
not being able to walk long.  There were no tumors of the 
muscle.  There was a circular scar 3 x 4 cm. long with muscle 
deep in the right thigh anterior aspect which was partially 
adherent but non tender.  There was no tendon, bone, joint, 
or nerve damage.  Muscle strength was 5 x 5.  There was no 
muscle herniation, no loss of muscle function, and no joint 
function affected.  The diagnosis given was gunshot wound in 
the right thigh penetrating the quad muscle, retained foreign 
body.  It was noted that there was no muscle loss or muscle 
weakness due to gunshot wound.  The examiner commented that 
the veteran's total hip replacement was not due to right 
thigh injury and that the veteran was not a good custodian.  

The Board notes that later VA examination reports (May 2004 
(scars) & December 2005 (joints)) show that the shrapnel that 
hit the veteran's right thigh did not penetrate through and 
through and was removed.

At a January 2003 VA joints examination it was noted that the 
veteran had an antalgic and slow gait.  The veteran 
complained of charleyhorses in the right lower extremity when 
he walked, as well as pain in both knees and hips.  The focus 
of the examination was the veteran's total left hip 
replacement and bilateral knee complaints.  The examiner 
diagnosed early degenerative arthritis of both knees and 
hips, although X-rays were negative.  The examiner made no 
comment upon any relationship between the veteran's antalgic 
gait or any degenerative arthritis of the lower extremities 
and the veteran's gunshot wound of the right thigh.

The veteran's May 2004 VA scar examination report states that 
he had a shrapnel wound or gunshot wound to the right thigh.  
There was no exit wound and the metallic foreign body was 
removed.  The veteran had no current symptoms due to his 
scars.  On physical examination he had a scar on the anterior 
aspect of the right thigh size 1 cm. in diameter deep into 
the muscle.  The scar was mobile and nontender.  

At the veteran's May 2004 VA peripheral nerves examination he 
reported that he had no weakness, but was mostly troubled by 
pain and difficulty walking secondary to his pain.  His gait 
seemed to be the most serious of his complaints and he 
related the difficulty with his gait to pain in the thigh and 
also the hip on the right side.  He reported that his thigh 
pain becomes worse with walking.  The veteran had no 
paraesthesia or dysesthesiae.  He could perceive temperature 
and textures on his thigh on the right side without 
difficulty.  He had some pain with use in the thigh.  The 
specific nerve involved seemed to be the femoral nerve, 
although the complaint was purely sensory and thus difficult 
to be certain of.  

The motor examination showed no focal weakness.  The muscle 
tone was grossly normal as was the muscle bulk.  There were 
no abnormal involuntary movements.  The gait was somewhat 
unsteady and the veteran tended to fall backward easily.  
There was normal tone throughout, although possible slightly 
increased in the legs.  The deep tendon reflexes were 2+ 
throughout with the exception of the left knee jerk which was 
absent and the ankle jerks bilaterally were absent.  There 
was no abnormal involuntary movement noted and coordination 
was grossly normal.  On sensory examination there was 
decrease in pin and vibration distal to the knees.  The 
vibratory perception was also reduced at the level of the 
ankles and perhaps slightly higher, although the patient was 
not clear about this.

In the examiner's impression, with hip function the pain was 
the most serious problem the patient experienced, as there 
was no documentation of weakness.  There was a reduction or 
absence of the right knee jerk, which reflects nerve injury; 
although, it was unclear as to whether this was a radicular 
or a peripheral nerve origin, that is, the L3 nerve root or 
the femoral nerve.  The sensory abnormalities were vague and 
unclear by examination which made it more difficult to 
classify.  There was no specific joint abnormality, no 
specific joint pain, and the range of motion was generally 
normal, although pain limited, particularly at hip flexion.  
The veteran was able to arise from a chair without the use of 
his arms, so the motor function was grossly normal.  In 
summary, the impression was that the veteran had a sensory 
and motor neuropathy, particularly involving the legs.  There 
seemed to be some evidence of more specific radicular 
dysfunction, probably at the L3 level, given the absence of 
the right knee jerk.  The absence ankle jerks were reportedly 
difficult to assess as the veteran was 82 years old.  

The veteran was afforded another VA muscle examination in May 
2004.  At this examination, he reported weakness in both 
thighs the right more than the left.  He was noted to have a 
right thigh injury that was caused by a missile which 
resulted in the veteran being admitted for a few days and 
given light duty for a few days and then sent back to regular 
duty.  The muscle group affected was group 14.  The veteran 
had thigh muscle pain off and on and easy fatigue.  There 
were no tumors of the muscles.  The tissue loss was 
essentially none.  There was penetration of group 14 muscles 
of the right thigh.  The scar was not tender and there were 
no adhesions.  There was no tendon, bone, joint, or nerve 
damage.  Muscle strength of the right thigh was 4+.  There 
was no muscle herniation, loss of muscle function, or loss of 
joint function.  Repeated use of the right knee extension 
increased the pain in the right thigh muscles by 20 percent 
and resulted in mild weakness.  

At the veteran's May 2004 joints examination it was noted 
that he was using a cane at that time.  The veteran's gait 
was still antalgic and slow.  The diagnoses included chronic 
synovitis of the knees bilaterally and status post left hip, 
total hip replacement for degenerative arthritis done.  The 
veteran was also afforded a VA bones examination; however, it 
appears that this examination was limited to his left leg.  
The examiner did note that the veteran showed mental 
confusion possibly senile dementia.  

The veteran was afforded another VA nerves examination in 
December 2005.  The motor examination showed normal strength 
throughout with tone slightly increased in the legs.  The 
deep tendon reflexes were 1 to 2+ in the lower extremities 
with the exception of the ankle jerks which were absent 
bilaterally.  The veteran's gait was somewhat unsteady, and 
the veteran was able to walk without the use of his cane and 
able to arise from a chair with some effort without the use 
of his hands.  There were no abnormal involuntary movements 
noted and no atrophy.  Coordination appeared to be grossly 
normal.  Sensory examination revealed decrease of pin 
perception throughout.  Vibration was absent to the level of 
the knees and cold perception was decreased to about the 
level of the knees.  This was difficult to ascertain as the 
veteran was not fully cooperative with the examination.  The 
examiner's impression was that the veteran's gait 
abnormalities were mild to moderate, although the veteran was 
in significant pain.  He had left hip replacement surgery and 
had radiologic abnormalities due to arthritis involving his 
spine.

In December 2005, the veteran was also afforded another VA 
muscles examination.  The findings were similar to past 
examinations.  Importantly, the circular scar on the 
anterolateral aspect of the right thigh was adherent but not 
tender; there was no bone, joint, or nerve damage; muscle 
strength was 4+/5; there was no loss of muscle function; and 
there was no change in range of motion with repetitive use 
and no increase in weakness or fatigue.  The relevant 
diagnosis was shrapnel wound in the right thigh with 
penetrating injury to the group 14 muscles with minor loss or 
weakness.  The examiner commented that there was essentially 
no change since the last examination.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran is entitled to an evaluation in 
excess of 10 percent for gunshot wound of the right thigh.  

Gunshot wound of the right thigh is primarily manifested by 
complaints of pain, weakness, charleyhorses, an antalgic and 
slow gait, and a circular scar 3 x 4 cm. long in the right 
thigh anterior aspect which was partially adherent but non 
tender.  It is unclear to what extent the veteran's antalgic 
and slow gait is affected or caused by his other nonservice-
connected disabilities, such as bilateral knee synovitis, 
total left hip replacement, and degenerative changes of the 
spine.  In any event, even considering that these symptoms 
are caused fully by his service-connected disability, 
moderately severe muscle disability is not shown.  

Moderately severe muscle disability is a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of 
a moderately severe muscle wound are manifested by entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups.  Id. at (d)(3)(iii).  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

The competent medical evidence of record shows that the 
veteran's muscle disability is not characterized by a through 
and through wound with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  In 
fact, on multiple occasions it was noted that the veteran's 
wound was not through and through and that the veteran was 
only hospitalized for a few days which is against a finding 
of prolonged infection.  Objective findings do show an 
entrance scar that indicates a track of missile through one 
muscle group; however, none of the competent medical evidence 
shows palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
In fact, at the veteran's May 2004 VA peripheral nerves 
examination it was noted that motor examination revealed that 
the muscle tone was grossly normal as was the muscle bulk.  
In December 2005, the examiner specifically stated that there 
was no atrophy.  Additionally, strength and endurance have 
been reported similarly for the veteran's lower extremities 
and do not demonstrate positive evidence of impairment.  In 
December 2005 the veteran was noted to have minor loss or 
weakness in his right thigh.  The Board does not associate 
the reported findings with moderately severe muscle 
disability.  

VA law specifically provides that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  However, the 
veteran could receive separate ratings for neurologic and 
orthopedic manifestations of gunshot wound of the right thigh 
if the orthopedic manifestations were evaluated using 
38 C.F.R. § 4.71a, which deals with rating disabilities of 
the musculoskeletal system.  Cf. 38 C.F.R. § 4.14 (2007) (the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  Considering the veteran's 
manifestations this way would still not result in an initial 
evaluation in excess of 10 percent for gunshot wound of the 
right thigh.    

The competent medical evidence of record states that muscle 
and joint function are essentially not affected by the 
veteran's gunshot wound of the right thigh.  Even considering 
the effects of pain and any functional loss after repetitive 
use, it is not shown that the veteran has flexion of the 
thigh limited to 45 degrees or less, extension of the thigh 
limited to 5 degrees, or impairment of the thigh with 
limitation of adduction so that he cannot cross legs or 
limitation of rotation so that he cannot toe-out more than 
15 degrees.  As such, a compensable evaluation would not be 
warranted for limitation of flexion or extension of the thigh 
or impairment of the thigh under DCs 5251, 5252, 5253.  See 
38 C.F.R. § 4.71a, DCs 5251, 5252, 5253.  

Looking at the veteran's neurological complaints, it appears 
that he has at most mild sensory disturbance of the right 
lower extremity.  For example, the December 2005 VA nerve 
examination showed normal strength and coordination and 
revealed decrease of pin perception throughout, vibration 
absent to the level of the knees and cold perception 
decreased to about the level of the knees   It is important 
to note that these disturbances appears to be present in the 
left lower extremity as well.  In any event, the Board does 
not associate the level of neurological impairment shown by 
the competent medical evidence of record with moderate 
incomplete paralysis of the anterior crural nerve (femoral), 
which would need to be shown for a 20 percent evaluation for 
his neurological symptoms.  See 38 C.F.R. § 4.124a, DC 8526 
(2007).    

The Board has considered the use of other Diagnostic Codes to 
rate the veteran's disability.  However, the Board finds no 
other appropriate code which would allow for a rating in 
excess of 10 percent for gunshot wound of the right thigh.  
The Board has also considered a separate compensable rating 
for the veteran's scar relative to this disability.  However, 
the competent medical evidence of record does not show that 
this scar has an area exceeding 6 square inches (39 sq. cm.) 
or that it is unstable or painful on examination.  
Accordingly, there is no basis to award a separate 
compensable evaluation for this scar.  See 38 C.F.R. § 4.118, 
DCs 7801 to 7804 (2007).

B. Shrapnel wound of the left wrist with arthritis and 
limitation of motion

VA examiners have noted that the muscle group affected by 
this disability is muscle group IX.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, minor, as opposed to major, hand 
disability ratings are applicable.  38 C.F.R. § 4.69 (2007).

Diagnostic Code 5309, which is under the shoulder girdle and 
arm anatomical region, provides evaluations for disability of 
muscle group IX.  The function of these muscles is as 
follows: the forearm muscles act in strong grasping movements 
and are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of the hand 
include: thenar eminence; short flexor, opponens, abductor 
and adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A Note to this Diagnostic 
Code states that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.  38 C.F.R. 
§ 4.73, DC 5309.

Limitation of motion of the wrist is covered under DC 5215.  
38 C.F.R. § 4.71a, DC 5215.  According to that Diagnostic 
Code, a 10 percent rating is warranted for either limitation 
of motion of the wrist (dorsiflexion less than 15 degrees) or 
when the palmar flexion is limited in line with the forearm 
whether the major or minor hand is involved.  Id.  This 
Diagnostic Code does not provide for an evaluation in excess 
of 10 percent.  Normal wrist dorsiflexion (extension) is to 
70 degrees, with normal flexion to 80 degrees.  38 C.F.R. 
§ 4.71a, Plate I.  Normal ulnar deviation is to 45 degrees 
with radial deviation to 20 degrees.  Id.

Impairment of supination and pronation is covered under DC 
5213.  38 C.F.R. § 4.71a, DC 5213.  According to that 
Diagnostic Code, limitation of supination to 30 degrees or 
less warrants a 10 percent evaluation whether the major or 
minor hand is involved.  Id.  Limitation of pronation, motion 
lost beyond last quarter of arc, the hand does not approach 
the full pronation warrants a 20 percent evaluation whether 
the major or minor hand is involved.  Id.  Limitation of 
pronation with motion lost beyond middle of arc warrants a 
20 percent evaluation for the minor hand and a 30 percent 
evaluation for the major hand.  Id.  Loss of supination and 
pronation (bone fusion) warrants a 20 percent evaluation with 
the major or minor hand fixed near the middle of the arc or 
moderate pronation or with the minor hand fixed in full 
pronation.  Loss of supination and pronation warrants a 
30 percent evaluation with the major hand fixed in full 
pronation or with the minor hand fixed in supination or 
hyperpronation.  Id.  Loss of supination and pronation 
warrants a 40 percent evaluation with the major hand fixed in 
supination or hyperpronation.  Id.  Normal forearm pronation 
is to 80 degrees and normal supination is to 85 degrees.  
38 C.F.R. § 4.71a, Plate I.  

An evaluation in excess of 10 percent is also for application 
with ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214.

The veteran was given a series of VA examinations in January 
2003, in May 2004, and in December 2005.  The veteran has 
also submitted private medical records and statements from 
his family and friends.  Letters from the veteran's son and 
daughter note that the veteran has had trouble with standing, 
running, and walking since at least the time they were 
children.  They also report that he has problems using his 
hand and that now the veteran using his left arm seems like a 
chore.  Similar statements have been made by the veteran's 
neighbor and 2 of his friends.  

An October 2002 statement from the veteran's private 
physician states that the veteran has a history of bullet and 
shrapnel wounds to the right thigh and left wrist with 
chronic pain syndromes, decreased walking capacity and 
decreased dexterity of the left hand.  

The veteran was afforded a VA hand examination in January 
2003.  At this examination he reported a shrapnel wound in 
his left wrist in 1944 with copious bleeding and perhaps 
injury to the artery.  The examiner noted a scar on the volar 
surface of the left wrist, size 2 x 1/4 cm. into skin deep 
which was non tender and mobile.  The veteran reported 
feeling some weakness in the left hand and tingling in both 
hands.  On examination, the veteran had no anatomical defect, 
grasping object was adequate, and strength dexterity was 
intact.  Ranges of motion by the metacarpophalangeal (MCP) 
joint, proximal interphalangeal (PIP) joint and distal 
interphalangeal (DIP) joint were full.  The veteran's left 
wrist had extension to 56 degrees, flexion to 70 degrees, 
ulnar deviation to 40 degrees and radial deviation to 
20 degrees.  These ranges were similar for the right 
(nonservice-connected) wrist.  There was tenderness in both 
wrists and some sensory deficit to medial inverted finger, 
bilateral hand.  There was no motor deficit.  X-rays showed 
mild degenerative joint disease of both wrists.  The 
diagnoses included shrapnel wound in the left wrist, ulnar 
surface in 1944, well healed now; residual mild carpal tunnel 
syndrome bilateral hand; and mild degenerative joint disease 
of wrist joint bilaterally.  

According to a VA muscle examination in January 2003 the 
veteran had a previous shrapnel wound in the left wrist, 
removed, with no muscle or tendon injury.  The veteran 
reported copious bleeding at the time of the injury.  The 
examiner noted a scar on the left wrist which was 2 cm. into 
1/4 cm. into skin deep, mobile and non tender.  The veteran 
was reportedly not a good custodian.  A January 2003 VA 
joints examination report states that the veteran is right 
hand dominant.  The veteran reportedly worked in a nursing 
home in New York University in food service from 1946 to 
1985.  He was independent in his activities of daily living 
and ambulation.  On physical examination the examiner 
reported a full range of motion for the wrist.  The veteran 
had pain in the wrist at the end of extension and ulnar 
deviation, but no additional limitation by pain or fatigue.  

The veteran was afforded another VA muscle examination in May 
2004.  At this examination he reported weakness of the left 
hand.  The injury was noted to have been caused by a missile 
which resulted in the veteran being admitted for a few days 
and given light duty for a few days and then sent back to 
regular duty.  There was no muscle injury to the left wrist 
but there was weakness in the left hand muscle group 9.  Bony 
structure and nerves were not affected, but the vascular 
structures were.  The ulnar artery was injured.  On physical 
examination there was mild weakness in the left hand.  The 
repeated use of the left hand and the wrist increased pain by 
50 percent.

At his May 2004 VA joints examination it was noted that the 
veteran had pain in the left wrist on motion and that there 
was pain in the left wrist on repeated motions.  There was no 
change in the wrists since the January 2003 VA examination.  
The examiner referred to the May 2004 VA hand examination for 
specific range of motion findings and noted that May 2004 X-
rays of the left wrist reportedly showed osteoarthritis.  The 
relevant diagnosis was left wrist, mild degenerative 
arthritis 1st MCP joint with mild limitation in range of 
motion with pain.  

At the veteran's May 2004 VA hand examination he reported 
feeling weakness of the left hand and that he used to drop 
things from the left hand.  At that time the veteran's left 
wrist had extension to 70 degrees, flexion to 80 degrees, 
ulnar deviation to 32 degrees, and medial deviation to 20 
degrees.  Similar ranges of motion were reported for the 
right wrist.  Repeated movements of the wrists increased the 
pain and showed mild weakness.  There was no decrease in the 
range of motion and no fatigue.  There was no ankylosis.  The 
intrinsic muscles showed sensory numbness in both hands and 
in both forearms.  This was not related due to shrapnel 
wounds.  The MCP joint flexion was to 90 degrees, the PIP 
joint flexion to 100 degrees, and the DIP joint flexion to 
70 degrees bilaterally.  There was no gap between the tip of 
the thumb and the finger between the tips of the fingers and 
the proximal transverse crease of the palm.  Also between the 
thumb pad and the fingers with the thumb attempting to appose 
the fingers.  The exact strength pushing, pulling, and 
twisting could not be evaluated due to mental confusion, but 
the veteran did show that there was some weakness of the left 
hand.  The diagnosis was shrapnel wound, left wrist.   

At the veteran's May 2004 VA peripheral nerves examination he 
reported that he had occasional numbness in the left hand 
that involved the entire palmar area as well as the area on 
the dorsum of his hand.  He stated that he had no weakness.  
The examiner relayed that the veteran's hand difficulty and 
numbness were not as severe a problem as his gait.  The 
veteran had no paraesthesia or dysesthesiae.  He could 
perceive temperature and textures with his left hand without 
difficulty.  He had some pain with use of his left hand.  
After physical examination it was the examiner's impression 
that the veteran's left hand function seemed to be grossly 
normal.  On the physical examination the examiner did note a 
decrease in pin and vibration in the fingers bilaterally.  

The veteran's May 2004 VA scar examination report states that 
he had a gunshot wound to the left wrist and a foreign body 
was removed.  He reported severe bleeding in the left wrist.  
The veteran had no current symptoms due to his scars.  On 
physical examination he had a linear scar on the ventral 
aspect of the left wrist size 2 cm. into linear width into 
deep fascia.  The scar was mobile and non tender.  

According to the veteran's December 2005 VA nerves 
examination report motor examination showed normal strength 
throughout and deep tendon reflexes were 2+ in the upper 
extremities.  The sensory examination revealed a decrease of 
pin perception throughout.  

In December 2005, the veteran was also afforded another VA 
muscles examination.  The findings were similar to past 
examinations.  Importantly, the entry scar in the left wrist 
ventral aspect was not tender, there was no bone, joint, or 
nerve damage; muscle strength was 4+/5; and there was no loss 
of muscle function.  It was noted that there was thought to 
be mild early arthritis of the left wrist.  The relevant 
diagnosis was muscle group 9 mild muscle loss.  The examiner 
commented that there was essentially no change since the last 
examination.  The December 2005 VA joints examination report 
specifically diagnosed left wrist post traumatic degenerative 
arthritis; it was noted that such was shown on X-ray.

The veteran's shrapnel wound of the left wrist with arthritis 
is primarily manifested by mild pain, mild decreased range of 
motion, some weakness in the left wrist, and scar on the 
volar surface of the left wrist, size 2 x 1/4 cm. into skin 
deep which is non tender and mobile.  The competent medical 
evidence shows that there is no muscle injury to the left 
wrist.  Neurological complaints, such as decrease in pin and 
vibration in the fingers, have been reported bilaterally.  
The Board notes that the veteran also has CTS which is not 
considered part of this disability as of August 1, 2006.  
Ankylosis is not shown. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for shrapnel wound 
of the left wrist based on limitation of motion.  The veteran 
has complained of limitation of motion of his wrist, which is 
substantiated by the medical evidence in the claims file.  
The current 10 percent evaluation is the highest rating 
assignable under the rating criteria for limitation of motion 
of the wrist.  See 38 C.F.R. § 4.71a, DC 5215.  A higher 
evaluation would require ankylosis of the wrist or bone 
fusion (i.e., no motion) or that the veteran's left hand have 
limitation of pronation with motion lost beyond last quarter 
of arc, the hand does not approach the full pronation.  See 
38 C.F.R. § 4.71a, DC 5213, 5214.  There is no competent 
evidence that the veteran's left hand is either limited in 
pronation to such a degree or has no motion to warrant 
consideration of those Diagnostic Codes, even by analogy.  
See id.  For example, in May 2004, the veteran's left wrist 
had extension to 70 degrees, flexion to 80 degrees, ulnar 
deviation to 32 degrees, and medial deviation to 20 degrees.  
The examiner specifically noted that there was no ankylosis.  
The Board finds that such findings would not allow for an 
evaluation in excess of 10 percent for the veteran's left 
wrist disability.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  The Board 
notes that the analysis in DeLuca does not assist the veteran 
regarding DC 5215 as he is receiving the maximum disability 
evaluation allowed by that Diagnostic Code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  There is no question in 
this case that pain and weakness are components of the 
veteran's disability.  Nevertheless, the Board finds that the 
effects of pain and weakness reasonably shown to be due to 
the veteran's service-connected shrapnel wound of the left 
wrist are contemplated in the 10 percent rating currently 
assigned.  Additionally, there is no indication that 
repetitive use causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
At the veteran's May 2004 VA hand examination the examiner 
specifically reported that while repeated movements of the 
wrists increased the pain and showed mild weakness, there was 
no decrease in the range of motion and no fatigue.  Findings 
of limitation equivalent to ankylosis, bone fusion, and 
limitation of pronation with motion lost beyond last quarter 
or arc, the hand does not approach full pronation were not 
made at that examination even considering the effects of 
pain, weakness and repetitive use.  There is no competent 
medical evidence in significant conflict with these findings.     

As noted above, CTS of the left wrist was considered part of 
this disability prior to August 1, 2006, at which time 
service connection was severed.  Considering CTS in 
connection with all of the other manifestations of the 
veteran's left wrist disability, even after August 1, 2006, 
the Board does not find that a higher evaluation would be 
warranted. 

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Additionally, the Board 
notes that VA law specifically provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).

In this case, the veteran's CTS was evaluated under DC 8515 
which deals with paralysis of the median nerve.  38 C.F.R. 
§ DC 8515 (2007).  Any current neurological symptoms 
attributable to the veteran's shrapnel wound of the left 
wrist would also be evaluated using this Diagnostic Code.  
Under DC 8515, complete paralysis of the median nerve; the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances warrants a 70 percent evaluation for the major 
hand and a 60 percent evaluation of the minor hand.  Id.   
Incomplete paralysis of the median nerve is evaluated as 
severe, moderate or mild.  Severe incomplete paralysis 
warrants a 50 percent evaluation for the major hand and 
40 percent for the minor hand, moderate incomplete paralysis 
warrants a 30 percent evaluation for the major hand and 
20 percent for the minor hand and mild incomplete paralysis 
warrants a 10 percent evaluation for either the major or 
minor hand.  Id.    

Diagnostic Code 8515 contemplates symptomatology in the same 
anatomical region as DCs 5213, 5214, 5215, and 5309 - the 
wrist and hand.  Diagnostic Code 8515 also contemplates 
symptomatology similar to that contemplated by these 
Diagnostic Codes; for example, symptoms affecting functioning 
such as movement in the wrist and hand.  As the 
symptomatology considered in a rating for paralysis of the 
median nerve overlaps with the symptomatology considered in a 
rating for orthopedic limitation of the wrist or hand, in the 
same anatomical region, to combine these ratings would 
constitute pyramiding and should not allowed.  See 38 C.F.R. 
§ 4.14; Esteban, 6 Vet. App. at 261-62.   

The veteran would still warrant an evaluation in excess of 
10 percent for shrapnel wound of the left wrist if the 
evidence showed such an evaluation was warranted solely under 
DC 8515.  However, even considering the effects of CTS, the 
Board finds that moderate incomplete paralysis of the median 
nerve is not shown by the evidence of record.  At the 
veteran's May 2004 VA peripheral nerves examination the 
examiner noted that the veteran had no paraesthesia or 
dysesthesiae and could perceive temperature and textures with 
his left hand without difficulty.  The examiner's impression 
was that the veteran's left hand function seemed to be 
grossly normal.  On the physical examination the examiner did 
note a decrease in pin and vibration in the fingers 
bilaterally.  At the veteran's December 2005 VA nerves 
examination it was noted that motor examination showed normal 
strength throughout and that deep tendon reflexes were 2+ in 
the upper extremities.  The sensory examination revealed a 
decrease of pin perception throughout.  The Board does not 
associate such findings with moderate incomplete paralysis.  
As such, an evaluation in excess of 10 percent for shrapnel 
wound of the left wrist based on DC 8515 is not warranted at 
any time throughout the appeal period.   

The Board has considered the use of other Diagnostic Codes to 
rate the veteran's disability.  However, the Board finds no 
other appropriate code which would allow for a rating in 
excess of 10 percent for shrapnel wound of the left wrist.  
The Board has also considered a separate compensable rating 
for the veteran's scar relative to this disability.  However, 
the competent medical evidence of record does not show that 
this scar has an area exceeding 6 square inches (39 sq. cm.) 
or that it is unstable or painful on examination.  
Accordingly, there is no basis to award a separate 
compensable evaluation for this scar.  See 38 C.F.R. § 4.118, 
DCs 7801 to 7804.



C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than 10 percent evaluations, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against initial evaluations in 
excess of 10 percent for either gunshot wound of the right 
thigh or shrapnel wound of the left wrist, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board 
finds no basis upon which to predicate assignment of 
"staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluations for gunshot 
wound of the right thigh and shrapnel wound of the left wrist 
are clearly contemplated in the Schedule and that the 
veteran's service-connected disabilities are not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for gunshot wound of the right thigh is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for shrapnel wound of the left wrist with arthritis and 
limitation of motion is denied.


REMAND

The veteran asserts that he has a right hand disability and 
numbness of the feet as a result of his service and a lumbar 
spine disability, total left hip replacement and bilateral 
knee disorder as a result of his service-connected gunshot 
wound of the right thigh.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran has submitted evidence of current lumbar spine 
disability and that he has had a total left hip replacement.  
A medical opinion was obtained as to whether either of these 
disabilities is the result of his service-connected gunshot 
wound of the right thigh.  However, the examiner did not 
offer an opinion as to whether either of these disabilities 
was aggravated by the gunshot wound of the right thigh.  Such 
an opinion should be obtained.  See 38 C.F.R. § 3.310(b).

Turning to another matter, in March 2003 the RO issued a 
rating decision which in part denied service connection for 
right hand disability and numbness of the feet and for 
bilateral knee disorder secondary to the service-connected 
gunshot wound of the right thigh.  In September 2003 the 
veteran filed a timely notice of disagreement with this 
decision.  An SOC addressing these issues has yet to be 
issued.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the AMC/RO should take this opportunity to ensure 
that the veteran has been provided proper notification and 
assistance as is required by the VCAA, its implementing 
regulations, and pertinent case law including Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claims for service 
connection and secondary service 
connection, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran should be given 
sufficient time for response.

2.  The veteran should be scheduled for 
appropriate examination(s), by a 
physician, to determine whether he has 
current lumbar spine disability or total 
left hip replacement aggravated 
(permanently increased in severity) by his 
service-connected gunshot wound of the 
right thigh.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  If an examiner 
determines that the veteran has either 
disability permanently aggravated by his 
service-connected gunshot wound of the 
right thigh, the examiner should comment 
to what extent such disability is 
aggravated.  All pertinent tests should be 
accomplished and all clinical findings 
should be reported in detail.  

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
veteran's claims file and/or sound medical 
principles.  If an opinion cannot be 
entered without resort to speculation, 
that should be noted in the examination 
report.

3.  The AMC/RO shall issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
right hand disability and numbness of the 
feet and entitlement to service connection 
on a secondary basis for bilateral knee 
disorder.  The veteran is advised that a 
timely substantive appeal will be 
necessary to perfect an appeal as to these 
claims to the Board.  38 C.F.R. 
§ 20.302(b) (2007).  Then, only if appeals 
are timely perfected, these issues are to 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  Thereafter, as appropriate, the AMC/RO 
should readjudicate the veteran's claims 
for service connection.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


